IN THE
                                   TENTH COURT OF APPEALS




                                            No. 10-21-00169-CV

                                    IN RE JOHN PAUL JENKINS



                                            Original Proceeding

                                 From the 170th District Court of
                                    McLennan County, Texas
                                Trial Court Cause No. 2019-1730-4


                                    MEMORANDUM OPINION


         John Paul Jenkins has filed a petition for a writ of mandamus to require the trial

court to withdraw an order for him to pay appellate attorney's fees to Karen Lemus, his

children's mother. 1 Jenkins argues that the trial court abused its discretion by awarding

the attorney's fees because the evidence was insufficient to establish that the fees were

necessary for the safety and welfare of the children, that the trial court erred by not


1
  The appeal of the underlying proceeding that serves as the basis for the request for appellate attorney's fees is at
issue in our Cause No. 10-21-00049-CV, In the Interest of J.B.J., L.M.J., and J.I.J., Children.
awarding the attorney's fees conditionally, and that the award was improper because it

exceeded the amount requested. Because we find that the trial court abused its discretion

because the evidence was insufficient, we conditionally grant the writ.

STANDARD OF REVIEW

        Mandamus is an extraordinary remedy which will issue only to correct a clear

abuse of discretion when there is no other adequate remedy at law. In re Sw. Bell Tel. Co.,

L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). "A trial court has no 'discretion'

in determining what the law is or applying the law to the facts. Thus, a clear failure by

the trial court to analyze or apply the law correctly will constitute an abuse of discretion

and may result in appellate reversal by extraordinary writ." Walker v. Packer, 827 S.W.2d

833, 840 (Tex. 1992) (orig. proceeding). Also, challenges to the legal and factual sufficiency

of the evidence are relevant factors in our assessment of whether or not the trial court

abused its discretion. In re Rogers, 370 S.W.3d 443, 445 (Tex. App.—Austin 2012, orig.

proceeding). "Thus where, as here, an abuse-of-discretion standard applies, we must

engage in a two-pronged inquiry, asking (1) whether the trial court had sufficient

information on which to exercise its discretion; and, if so, (2) whether the trial court erred

in its application of discretion based on that information." Id.

        The attorney's fees were awarded pursuant to Section 109.001(a)(5) of the Texas

Family Code. See TEX. FAM. CODE §109.001(a)(5). The family code mandates that

temporary orders such as the one at issue in this proceeding "are not subject to



In re Jenkins                                                                           Page 2
interlocutory appeal." TEX. FAM. CODE §109.001(c). "A party may seek review of the trial

court's temporary order under [section 109.001] by (1) petition for writ of mandamus; or

(2) proper assignment in the party's brief." Id. §109.001(b-5). When, as here, a trial court's

temporary orders under Section 109.001 require the immediate payment of attorney's

fees, review of the award during a pending appeal does not provide an adequate remedy

at law. In re Jafarzadeh, No. 05-14-01576-CV, 2015 Tex. App. LEXIS 7, 2015 WL 72693, at *1

(Tex. App.—Dallas Jan. 2, 2015, orig. proceeding) (mem. op.). Therefore, in this case,

mandamus review is appropriate. See Rogers, 370 S.W.3d at 445.

                 TEMPORARY ORDERS FOR PAYMENT OF ATTORNEY'S FEES

        In his first issue, Jenkins contends that the trial court abused its discretion in

granting the temporary order for attorney's fees because there was insufficient evidence

that the award of attorney's fees was necessary for the safety and welfare of the children

during the pendency of his appeal. Here, the trial court unconditionally ordered Jenkins

to pay Lemus $10,000 for her appellate attorney's fees.

        A trial court may order the payment of attorney's fees for appeal when "necessary

for the safety and welfare of the child[ren]." See TEX. FAM. CODE §109.001(a)(5). The trial

court's order contained a finding that attorney's fees were "necessary for her counsel to

properly prepare for appeal and to protect the best interest of the children." However, the

best interest of the children is not the proper standard under section 109.001; instead, "the

trial court must consider only those matters that affect the 'safety and welfare of the child



In re Jenkins                                                                           Page 3
during the pendency of the appeal.'" In re Wiese, 03-15-00062-CV, 2015 Tex. App. LEXIS

8397, 2015 WL 4909929, at *3 (Tex. App.—Austin Aug. 12, 2015, orig. proceeding) (mem.

op.). Section 109.001 does not authorize a trial court to make a temporary order for

payment of attorney's fees "for a purpose other than the safety and welfare of the child."

See id. Although it appears that the trial court applied the incorrect standard, Jenkins'

complaint considers the evidence as it relates to the safety and welfare of the children and

does not complain of the improper standard set forth in the order. Our review will do the

same.

        As the party seeking a temporary order for appellate attorney's fees, Lemus had

"the burden of showing that the requested temporary order—e.g., to pay attorney's fees—

is necessary for the safety and welfare of the children." Rogers, 370 S.W.3d 443 at 446.

Here, Lemus testified that she was working full-time and her take-home income was

approximately $3,400 per month. She was living with her children and parents in

California. Her parents contributed $2,000 each month to the household expenses. Lemus

testified that she was able to afford her rent ($2,100), utilities ($400), and grocery expenses

($1,600 which included the cost of her parents and eating out once or twice each weekend)

each month. Lemus testified that she was unable to afford vacations or museum trips and

had no savings, but there was no evidence of anything the children would be needing or

lacking if the trial court did not award the attorney's fees. Rather, Lemus testified that she

had no issues with providing a residence or necessaries for the children but was



In re Jenkins                                                                           Page 4
concerned that she would have problems in the event of an emergency, such as a flat tire.

In the three months prior to the hearing for the attorney's fees, Lemus testified that she

had received some direct payments for child support from Jenkins and his first Covid

stimulus check from the federal government as support; however, the amounts of the

payments were not disclosed or included as part of her monthly income. Lemus had

incurred debt in order to pay her attorney's fees for the underlying proceedings, but she

testified that she was able to make payments on that debt. There was no testimony that

she would be unable to hire counsel for the appeal if the trial court denied her request for

attorney's fees. She had consulted one appellate attorney who required a retainer of

$7,500. She did not present any documentary evidence or any other evidence of any other

expenses of her or the children. The evidence presented was that after the expenses she

listed, not taking into account any support payments she had received, Lemus had $1,300

left over per month.

        We have found no authority that defines what is "necessary for the safety and

welfare" of the children. However, it has been found not to be based on disparate earning

capacity or for purposes of "leveling the playing field." See Wiese, 2015 Tex. App. LEXIS

8397, 2015 WL 4909929, at *2. As stated above, it is not based on the best interest of the

children. There was no evidence that the children's safety or welfare was at stake or in

jeopardy if the attorney's fees were not awarded. We find that the evidence presented

was insufficient for the trial court to find that the attorney's fees in the temporary order



In re Jenkins                                                                         Page 5
were "necessary for the safety and welfare" of the children. Because of this, we find that

the trial court abused its discretion. We sustain Jenkins's first issue. Because of our

resolution of this issue, we do not reach issues two and three.

                                             CONCLUSION

        We conditionally grant relator's petition for writ of mandamus and direct the trial

court to vacate its "Order on Motion for Temporary Orders Pending Appeal" signed on

April 14, 2021. The writ will issue only in the event the trial court fails to comply within

fourteen days from the date of this opinion.




                                                         TOM GRAY
                                                         Chief Justice

Before Chief Justice Gray,
        Justice Johnson, and
        Justice Wright 2
(Justice Johnson dissenting)
Conditionally granted
Opinion delivered and filed September 8, 2021
[OT06]




2
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002,
75.003.



In re Jenkins                                                                                      Page 6